EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 8, “engaging” now reads --engage--.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 2-12 and 22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-12, the prior art fails to fairly show or suggest, alone or in combination, a fence system comprising all the limitations of claim 2.
Specifically, the combination of 2006/0133897 (Allard), US 10,145,080 (Segroves) and FR 2079966 (FR) was previously used to reject claim 2 as detailed below:
Allard discloses a fence (see Figures 2 and 3) comprising:
a wall panel portion (28) having an upper edge and a lower edge, wherein;
a plurality of tubular pockets (30) running across the wall panel between the upper edge and the lower edge, the tubular pockets each configured to receive a mounting post (32) therein.
Allard does not expressly disclose the wall panel comprises a first channel proximate the upper edge in which a first draw cord is threaded, and a second channel proximate the lower edge in which a second draw cord is threaded. Allard also does not expressly disclose a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground.

The combination of Allard and Segroves does not expressly disclose a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground.
FR teaches a plurality of securing stakes (shown at the left end of the fence system shown in Figure 4) each including a bent portion (formed by the eyelet) configured to hold a second draw cord (13, 14), and a pointed tip for penetrating into the ground (see Figure 4). Such a stake system allows for tension to be maintained in the draw cord via a secure connection to the ground. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence system of the combination of Allard and Segroves such that a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground, as 
However, FR, which was utilized to teach the use of securing stakes, fails to teach the bent portion being configured to directly engage the outside of the second channel (36 of Segroves) to thereby hold the securing draw cord to the ground. Instead, the securing stakes (shown at the left or right end of the fence system shown in Figure 4) are provided at longitudinal ends of the fence system in order to secure the fence system as a whole in place, and therefore do not directly engage the outside of a second channel to thereby hold the securing draw cord to the ground as required by amended claim 2. The prior art fails to fairly show or suggest a modification to the combination of Allard, Segroves, and FR such that the bent portion is configured to directly engage the outside of the second channel to thereby hold the securing draw cord to the ground.
Regarding claim 22, the claim is allowed for similar reasons to claim 2, as it includes all limitations set forth in claim 2 in addition to claiming mounting posts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        February 17, 2022